Citation Nr: 1120533	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-36 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability, to include paranoid schizophrenia, depression, and bipolar disorder.  

2.  Entitlement to service connection for a personality disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the July 2008 rating decision acknowledged the Veteran's claim for service connection for personality disorder, but addressed it collectively within the decision regarding whether new and material evidence was submitted to reopen a claim of entitlement to service connection for a psychiatric disability.  Beginning in a December 2008 Statement of the Case, the RO addressed the personality disorder issue separately.  The Board acknowledges at this point that a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed unless new and material evidence is presented or secured.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 20.302, 20.1100.  An exception to this rule is if the currently claimed disorders involve different diagnostic codes, they are different claims for the purpose of VA adjudication.  That is, a claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently . Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In the instant appeal, the RO did not consider the claim for service connection for personality disorder to be one requiring new and material evidence to reopen, and the Board agrees, given the precise nature of the current claim that distinguishes it from the prior final denial.  Accordingly, the Board has considered the service connection for personality disorder issue on a de novo basis.  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript of the hearing is associated with the clams file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the March 2011 Board hearing, the Veteran testified that he has received treatment at the New Orleans, Louisiana VA medical center (VAMC).  He also testified that he began receiving treatment from the VA in 2006.  It does not appear that these records have been obtained.  Under the circumstances, VA's duty to assist the Veteran requires appropriate action to request such records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

The Veteran underwent a VA examination in June 2004.  He reported treatment at a private clinic when he was approximately 8 or 9 years old.  He stated that he began treatment at Ochsner Psychiatric Clinic when he was 18 or 19 years old.  He also stated that he was hospitalized at Meadow Wood Psychiatric Hospital in Baton Rouge when he was 23 years old.  He reported treatment at Charity Hospital Psychiatric Unit, most recently in 2001.  Moreover, the Veteran testified at the March 2011 Board hearing that he received treatment at North Star in 2005, as well as at St. Lawrence Hospital in Groton, Connecticut.  In March 2011, the Veteran submitted a release for VA to request his records for treatment he had received through Parkland Health and Hospital System, as well as Metrocare Services.  It does not appear that these records have been obtained.  As these records are not in the claims file, the AMC/RO should attempt to obtain these records.  38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's outpatient treatment records from the New Orleans VAMC dated from 2006.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  Ask that the Veteran complete releases for any treatment he received at the private clinic when he was 8 or 9 years old, Ochsner Psychiatric Clinic, Meadow Wood Hospital, Charity Hospital, St. Lawrence Hospital and North Star.  Then, request those records, and records from Parkland Health and Hospital System and Metrocare Services.  Additionally, request the Veteran identify any other medical care providers not yet of record, either VA or private, who have treated his psychiatric disabilities.  Any medical records subsequently identified by the Veteran must be obtained and associated with the record.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

3.  After completion of the foregoing, the RO should readjudicate the claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability, as well as the claim for entitlement to service connection for a personality disorder, based on all of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


